USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:

DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JOSEPH GUGLIELMO, on behalf of himself
and all others similarly situated,
Plaintiff,
19-cv-10093 (ALC)
-against-
ORDER OF DISCONTINUANCE
TRANSOCEAN RESOURCES
MANAGEMENT, INC.,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to the Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice to
restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.
Dated: / (GH
Nacch 15, 2020 [Andre o)—~
ANDREW L. CARTER, JR.
United States District Judge

 
